Title: From James Madison to William Lattimore, 15 December 1803 (Abstract)
From: Madison, James
To: Lattimore, William


15 December 1803, Department of State. “The Secretary of State presents his respects to Dr. Lattimore and encloses him a Note made by the Secretary of War [not found] respecting the questions contained in the Doctors letter of the 7th. inst. [not found]. With respect to the first of those questions, if a further elucidation should be requisite, the Secretary of the Treasury may prehaps [sic] have it in his power to give it.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.


